﻿1.	It is with great pleasure, Sir, that I congratulate you on your election as President of the thirty-eighth session of the General Assembly. This choice does justice to the services you have rendered to the United Nations. I am certain that thanks to your professional and personal qualities our work will conducted in a most able and competent manner.
2.	At the same time, I wish to express my Government's recognition of the solid and productive work done by your predecessor, Mr. Imre Hollai, in presiding over the thirty-seventh session.
3.	I greet you as a representative of a Latin American nation in the year in which we commemorate the bicentennial of Simon Bolivar. It is both just and gratifying for us to pay homage to the Liberator, whose ideals should be recalled at this moment when Latin America must give renewed proof of its historic commitment to peace and to the causes of concord, progress and dialogue. In this context, allow me to stress the important contributions made by your country, Panama, at the international level.
4.	I wish also to congratulate Saint Christopher and Nevis on its admission to membership in the United Nations. We extend our best wishes to the new Member State for a future of peace and prosperity.
5.	The general debate traditionally gives us the task of presenting an assessment of the international situation, and this makes it essential for us to reflect upon what is today an unprecedented state of crisis.
6.	At the last session the unparalleled seriousness of the international situation brought, for the first time, a head of State of my country to the General Assembly. On that occasion, President Joao Figueiredo gave a much-needed warning about the risks and dangers that threaten the very existence of international society.
7.	In the face of a situation that evoked dark memories of the crisis of the 1930s, the head of the Brazilian Government made a vehement appeal that we once again combine our efforts in the task of building peace and making a fresh start on international co-operation ft development. I am certain that President Figueiredo expressed hopes and concerns shared by the vast majority of peoples and nations.
8.	In the past 12 months, however, our reserves of faith and confidence have been harshly tested. In his first report to the Assembly, the Secretary-General warned that we were "perilously near to a new international anarchy". Despite the seriousness of these words, little has been done to relieve the extraordinary tensions that affect us all at both the political and the economic level.
9.	The fact of the matter is that tensions are growing, trade and the economy languish in a cycle of depression, and the recovery of some coincides with worsening difficulties for others. Misery and disorder prevail; the nuclear arms race prospers; and the powerful seem reluctant to seek moderation and dialogue.
10.	The thirty-eighth session of the General Assembly is being held under the negative sign of an organic and lasting crisis that demands structural solutions. It should be recalled that the word "crisis" comes from a Sanskrit root that also means "to clean", "to untangle", "to purify". At its very roots, then, crisis is an invitation to purification and renewal. It behaves us all to reach decisions that will lead to evolution without rupture, to change within a context of order. International order is based upon an adequate understanding of the different needs of each nation, and the achievement of such an understanding is precisely the role of the United Nations as an institution dedicated to the democratic and egalitarian coexistence of States.
11.	While calling to mind the obvious imperfections of the international order, Brazil is not departing from its traditional policy of moderation and balance, inspired by the pluralistic background of its national society. Brazil is both a Western and a third-world country, with a foreign policy that reflects internationally the invaluable wealth of our historical experience. As inheritors of different cultures, we have a natural and deep-rooted respect for diversity—an indispensable condition for harmony.
12.	In the political sphere, many years have elapsed without a single truly significant multilateral success,, without a single solution to any important question: to 3 Middle East, Central America, southern Africa, South-east Asia, Afghanistan, the Malvinas, strategic and medium-range nuclear missies—the list is long.
13.	When positions of strength, such as that of the Soviet Union in Afghanistan, seem to become consolidated instead of giving way to justice and reason, it is the international system as a whole that deteriorates. Likewise, the incident that led to the destruction of a South Korean commercial airliner by Soviet aircraft, with the unpardonable loss of innocent lives, is a cause of acute concern and condemnation. The principle of rejection of the use of force—one of the essential foundations of the Organization—admits of no devious application in any areas of tension.
14.	With respect to the problems affecting Central America, the Brazilian position is clear and known to all. The basic principles of self-determination and noninterference in the affairs of each country must be applied in this context. We favor a diplomatic and negotiated handling of the tensions so that a climate of understanding may be created, in lieu of confrontation and ideological polarization, and so that the process of transferring global tensions to that area may come to an end.
15.	We have confidence in the spirit of responsibility and independence of the Central American countries. We have confidence in democracy and pluralism, not only as a system of internal coexistence but also as a norm of coexistence of countries. We hope that in Central America no nation will become a satellite or an instrument of any other.
16.	However, we should not restrict ourselves to the current aspects of the Central American crisis. The real problems will not be solved until the basic structural deficiencies—decades or even centuries of unending frustration and blatant internal and external imbalances- have been overcome. We believe that a serious and concentrated effort of international co-operation must be undertaken, particularly in socio-economic terms, with the aim of effectively eradicating the chronic problems that beset Central America.
17.	In Latin America, practical actions towards peaceful solutions of controversies and respect for the basic principles of international law are deeply rooted. For that reason, Latin America—acting particularly through the nations belonging to the Contadora Group —is in the best position, through proximity and cultural affinity, to make a valuable contribution towards working out a peaceful solution to the problems of Central America. We should all give our support to the serious efforts made in this context, which give the greatest hope of a positive and diplomatic approach to this grave situation.
18.	The current difficulties cannot be isolated from the extended context of the international crisis we are undergoing. The Central American problem cannot be reduced to ideological confrontation. Nor is it possible to remove its evils by force. Further to initiatives taken to reduce tensions, the solution to the problems of the region clearly calls for efforts on the part of each nation to demonstrate that it is not a danger to the security of its neighbors. Experience has taught us that polarization does not favor lasting solutions. In the case of Central America, the small nations would be the major victims of an undesirable radicalization of the situation. There again, it is absolutely essential to re-establish a climate of confidence conducive to dialogue.
19.	The fundamental principles which orient Brazilian foreign policy are identical with those governing the best traditions of Latin American diplomatic action. Brazil reaffirms its immutable resolve to strengthen its relationship with all its neighbors, on the basis of solidarity and co-operation, equal to equal. Mutual respect, seeking for legitimate grounds of agreement, and strict adherence to the rules of law and good neighborliness, in practice as well as in theory, are the best patterns for international comportment. In this regard, the Brazilian Government reiterates its support for the full implementation of Security Council resolution 502 (1982), on the issue of the Malvinas. The role that the United Nations can and should play in seeking a peaceful and negotiated solution for this question, which closely affects the Latin American countries, is of fundamental importance. In this respect, Brazil reaffirms its support for Argentina's rights of sovereignty over the Malvinas Islands and expresses its growing concern over any militarization of that area. It is the position of Brazil that the South Atlantic must remain an area of peace and harmony.
20.	I cannot fail to express the anxiety that we feel before the picture of insecurity and violence in Lebanon, a nation so often victimized by aggression. It is urgent to stop this new escalation of violence. I reaffirm Brazil's determination in favor of preserving the independence, sovereignty and territorial integrity of that country, whose sons have contributed so much to the progress of Brazil.
21.	It is increasingly urgent to implement the United Nations resolutions which express an international consensus in favor of a comprehensive, just and lasting solution to the successive crises in the Middle East. My Government firmly adheres to the terms of those resolutions and vehemently condemns the policy of apartheid that has hampered negotiations in that region. We must insist upon justice prevailing, upon the evacuation of territory held by force, upon the implementation of the rights of the Palestinian people, upon the creation of conditions that will make it possible for all States in that region to live in peace within their own frontiers.
22.	As a country dedicated to the ideals of social and racial harmony, Brazil reiterates its emphatic condemnation of the institutionalized practice of racism that characterizes the regime of South Africa. The policy adopted by Pretoria feeds the hotbeds of tension in southern Africa and is a disservice even to the ideals and interests of the West. The military incursions into Angola, Mozambique and Lesotho must end. The illegal occupation of Namibia, whose independence is being delayed by the intransigence of South Africa, must urgently cease. There is no pretext to justify evading the implementation of Security Council resolution 435 (1978).
23.	On the other hand, my Government wishes to congratulate the Secretary-General on his efforts to fulfill the mandate received from the Security Council to carry on consultations with the aim of finding a solution to this grave problem.
24.	It is the task of our generation not only to reconstruct a world in crisis, but, above all else, to prevent its destruction. As President Figueiredo stated at the thirty- seventh session:
"There is no future—nor can there possibly be one—in that sad, unacceptable substitute for peace which is the balance of terror. We cannot persist in the illusion that world harmony can be founded on an excess capacity for destruction.”
25.	The desire for absolute security on the part of one State constitutes a threat of absolute insecurity for all others. Peace will not result from the multiplication of arsenals. It is urgent to seek objective understanding, to create a minimum of mutual confidence and information, and to recreate the mechanisms of the dialogue to reduce tensions, opportunities for misunderstandings and risks of incidents.
26.	The United Nations cannot be kept out of the truly important negotiations on disarmament. It is understandable that any concessions in this field must be extremely complex. But whatever affects all must be considered by all. Realism should not lead us to forget that the balanced use of political intelligence is, in the end, more powerful than the unilateral use of force.
27.	It is alarming to note that, in 1983 alone, the resources spent on weapons came to $800 billion, which is more than the total of the foreign debt of the developing countries. That figure is enough to make us understand the magnitude of the challenge which we must face.
28.	On 16 May 1975, Brazil acceded to the Antarctic Treaty. Ever since then, Brazil has followed a programme which is compatible with its economic possibilities and entirely geared to the development of scientific research. Our decision to participate fully in the Antarctic Treaty is also based on the fact that this document is the only legal instrument applicable to the sixth continent. It can be said that this Treaty has brought about a new objective juridical situation.
29.	On 12 September of this year, the consultative parties to the Treaty, meeting at Canberra, recognized Brazil as a consultative party. In taking on this responsibility, Brazil reaffirms its adherence to the principles of peace, co-operation and freedom of scientific investigation enshrined in the Treaty and in the recommendations adopted over a period of more than 20 years by the consultative parties.
30.	The current recession is the longest and possibly the most serious contraction of economic activity in the past 50 years. It is no longer possible to cherish the illusion that this is a passing crisis. Its deep-rooted causes are to be found in the very structure of international relationships, as demonstrated by the global dimensions of the crisis.
31.	Despite the depth and extent of the crisis, precious opportunities have recently been lost to halt the process of deterioration, which is now accelerating. Ever since the International Meeting on Co-operation and Development, held at Cancun in 1981, the North-South dialogue has been losing ground. The crisis has followed its painful path from the commercial to the financial, bearing living witness to the interaction among the many aspects of the world economic system and to the fragility of the mechanisms of multilateral co-operation.
32.	The total foreign debt of the developing countries is quickly approaching the trillion-dollar mark. The rates of growth of such debt, pushed upwards by absurdly high levels of interest, are far higher than the growth rates of any country in the world. They are even higher than the most outstanding rates of growth achieved during the most favorable periods by the countries which developed most rapidly. What is unbearable today will be considerably worse tomorrow.
33.	International trade, until recently the great lever of progress for North and South alike, has entered a period of stagnation and retrocession, asphyxiated by growing protectionist barriers—an inadequate response to the problems of recession and unemployment—and also by the burden of foreign debt—which together restrict to an unbearable extent the import capacity of the debtor countries, thus making it impossible for them to sustain the levels of economic activity needed to meet the requirements of their peoples and to generate the very resources necessary to meet their commitments.
34.	The international community needs innovative and effective proposals, but it is still operating with outdated conceptual and institutional instruments, which can only provide standardized and mechanically applied responses. That is the dominant intellectual response, but at the factual level there is just as much frustration: there is more and more protectionism at a time when increased foreign trade is more necessary than ever; financial burdens are increasing when it is absolutely necessary to reduce them; lending capacity is contracting when its growth is a basic requirement; recessive policies are proliferating at a time when development is more necessary than ever.
35.	Last June, the sixth session of the United Nations Conference on Trade and Development was the most remarkable demonstration of the constant frustration that has marked multilateral economic negotiations. At the start of the meeting, which was held at Belgrade—for which the developing countries made careful preparations—I stated that the international community could not afford a further failure, and that a wide-ranging co-operative effort between the North and the South should be launched as matter of urgency. Unfortunately, the moderate and constructive attitude taken by the developing countries failed to induce the developed countries to adopt a more flexible position. From Cancun to Belgrade, both the North and the South lost precious opportunities for dialogue and understanding, and at this moment, all that is left to the international economy is an uncertain and risky gamble on the results of emergency measures that were adopted to solve problems which, by their very nature, are structural and lasting.
36.	In the face of such instability and uncertainty, would not this be the moment for the international community to think seriously about readjustments to be made in the Bretton Woods institutions and in GATT, to make them better adapted to the conditions and needs of today's international economy? These conditions and needs are profoundly different from those, which, for three decades after the Second World War, made it possible to keep high rates of growth in world trade and economic output.
37.	Brazil is one of the countries that has been most seriously affected by the current crisis, and this is, to a great extent, an ironic consequence of the fact that the development model adopted by the country was based on a vote of confidence in the international community's capacity to provide all countries with greater opportunities in international trade and on financial markets.
38.	My country has made and will assuredly continue to make heavy sacrifices in order to adjust to the new and more difficult financial circumstances and to fulfill its commitments as a capital borrower. However, the Brazilian people cannot be denied the prospect of development, particularly when the major causes of its hardships are to be found, not in intrinsic limitations to the nation's productive structure, but rather in an unusual combination of external factors related to the economic policies and negotiating positions of some of the great Powers.
39.	In these circumstances, the problems that afflict us are not exclusively ours but also concern those countries that have benefited so much from exports of capital, at costs which they are able unilaterally to define and alter. It makes no sense that such countries, often acting against their own interests in the repayment of their loans, deny their debtors, through the application of a most stringent protectionism, the export opportunities they need to pay their debts.
40.	This was the reason why President Figueiredo said, when he addressed the Assembly last year, "The solution of the present crisis lies not in aid for developing countries but in ensuring conditions that would enable them to meet their obligations through a fair return for their work".
41.	Before concluding my statement, I must refer to a specific problem of a critical nature that must not be seen from an emergency viewpoint only.
42.	For five years my country has been suffering from the tragic effects of drought. The semi-arid north-east of Brazil is going through a particularly difficult period which defies the courage and severely tests the endurance of the local population and creates enormous obstacles to the implementation of plans for Brazilian regional development. The effects of this protracted drought are a national responsibility of Brazil's and are the object of integrated action on the part of the Government, but they cannot fail to have an impact on the nation's activities abroad.
43.	Brazil has consistently supported the activities of the United Nations to combat desertification, especially with regard to the recovery and progress of the Sudan- Sahel region. We have also closely followed the debate on the measures designed to provide resources for the implementation of the Plan of Action to Combat Desertification approved in 1977/ We share the opinion that the question of climatic phenomena such as drought and desertification should be examined within the broader context )f international co-operation and from a long- term perspective.
44.	If the present crisis is to have a renovating and purifying effect, the international system must be revitalized in an authentically democratic sense. At the international level, democracy corresponds to respect for national individualities and recognition of the sovereign equality of States. This means, in essence, that international coexistence should be based on the strict observance of the principles of self-determination and nonintervention and should pursue peaceful, rational and balanced solutions.
45.	The fact that the United Nations is now approaching its 40th anniversary is one more reason for us to learn a lesson of renewal from the contemporary crisis. It is essential that we preserve the spirit of those who took part in the construction and consolidation of the United Nations. A critical review of the past will be truly meaningful only if it is useful as a practical guide to present and future action.
46.	The pace of history is accelerating, and the Organization cannot remain static. There is a wisdom inherent in the purposes and principles of the Charter of San Francisco. It is particularly urgent to apply these purposes and principles in keeping peace, preserving security and resuming development.
As President Figueiredo said in the statement he made last year, the main point is that "It is our common duty to fulfill the expectations of our predecessors, who, having themselves experienced the direct consequences of political disorder, economic depression and war, pledged their resolve, as well as ours, to promote peace and development."
